Citation Nr: 1825749	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence was received to reopen a previously denied claim for service connection for diabetes mellitus, type 2 (DM2), and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for DM2 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision of March 2011, the RO denied service connection for DM2; this decision is final.

2.  The evidence added to the record since the March 2011 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for DM2.  


CONCLUSION OF LAW

Subsequent to the final March 2011 rating decision, new and material evidence has been presented to reopen the claim of service connection for DM2.  38 U.S.C. §§ 1110, 1131, 5108, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran was provided a notice letter pursuant to the Veterans Claims Assistance Act (VCAA) in January 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for DM2 in a March 2011 rating decision and the Veteran did not initiate an appeal with respect to this issue, the doctrine of finality as enunciated in 38 U.S.C. §§ 7104(b), 7105(c) (2012) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In March 2011, the RO denied service connection for DM2, finding that, the Veteran did not have the required service in Vietnam or evidence of exposure to herbicides during military service.  The Board finds that the newly received evidence after the March 2011 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of treatise information which reflects that herbicides containing dioxin were used and tested at Ft. Gordon, Georgia in 1967, one of the locations the Veteran was stationed at during his active service.  This information also describes a VA benefits claim in which a veteran was awarded service connection for diabetes due to his exposure to Agent Orange while serving at Ft. Gordon, Georgia.  Accordingly, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for DM2.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303 (2017).  Therefore, this claim is reopened.  
ORDER

New and material evidence having been received, the claim of service connection for DM2 is reopened, and granted to this extent only.  


REMAND

The Veteran has a current diagnosis of DM2.  Service records demonstrate he was stationed at Ft. Gordon, Georgia beginning in April 1969.  There is no evidence of herbicide agents being tested or stored during the time the Veteran was stationed there.  However, the information of record submitted by the Veteran indicates that herbicides containing dioxin were tested or stored at Ft. Gordon in 1967, prior to the Veteran's entrance into service in January 1969.  The Veteran's accredited agent in this case asserts that service connection should be established for DM2 because the Veteran was stationed at Ft.. Gordon only 1 1/2 years after herbicides were used and stored there and that DM2 is a known consequence of herbicide exposure.  Based on the foregoing, the Board finds that there is sufficient evidence of record to remand the claim for entitlement to service connection for DM2 to afford the Veteran a VA examination and opinion regarding this matter.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding pertinent VA and private medical records the Veteran adequately identifies.  

2.  Obtain any additional available evidence regarding the specifics of the use and storage of herbicide agents at Ft. Gordon, Georgia from the appropriate government repository of such information including the Joint Services Records Research Center.  The AOJ should determine whether there was any use or storage of herbicide agents while the Veteran was stationed at Ft. Gordon beginning in 1969.

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's DM.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

All clinically-indicated diagnostic testing should be performed.

The examiner is asked to review and comment on the following evidence:

(1) The service personnel records (SPRs) demonstrating the Veteran was stationed at Ft. Gordon, Georgia in 1969; AND

(2) The information of record indicating the use of herbicides at Ft. Gordon, Georgia in 1967 as well as any additional information regarding the use and storage of herbicides obtained from official government entities pursuant to number 2, above.  

The examiner is then asked to opine whether it is at least as likely as not (50 percent or greater probability) that DM2 was incurred during the Veteran's active service, was manifest within one year of the Veteran's discharge from service, or was otherwise caused by the Veteran's military service, to include exposure to herbicides.  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then readjudicate the claim of service connection for DM2 in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


